DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 20-24 in the reply filed on 8/16/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueorguiev et al (U.S. Pub #2016/0241022).
With respect to claim 1, Gueorguiev teaches a device comprising: 
a readout circuit coupled between an input node (Fig. 1, output from mic 118 into ESD protection 108) and an output node (Fig. 1, Vout); 
a microelectromechanical systems (MEMS) device (Fig. 1, 118 and Paragraph 23) coupled to the input node; and 
a first charge controlled clamp circuit (Fig. 1, 106 and Paragraph 24 and 30) coupled to the input node.  
With respect to claim 3, Gueorguiev teaches that the first charge controlled clamp circuit (Fig. 2) comprises a first transistor circuit, or a first diode circuit.  
With respect to claim 4, Gueorguiev teaches a second charge controlled clamp circuit (Fig. 1, 112) coupled to the input node.  
With respect to claim 7, Gueorguiev teaches that the first charge controlled clamp circuit comprises a first switching circuit (Fig. 2, M1) coupled to a first capacitor (Fig. 2, C1).  
With respect to claim 13, Gueorguiev teaches that the readout circuit comprises an amplifier circuit (Fig. 1, 116).  
With respect to claim 14, Gueorguiev teaches a bias resistor (Fig. 1, 114 and Paragraph 22) coupled to the input node.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gueorguiev, in view of Etherton et al (U.S. Pub #2014/0327079).
With respect to claim 6, Gueorguiev does not teach that the second charge controlled clamp circuit comprises a second transistor circuit, or a second diode circuit.  
Etherton teaches that a charge controlled clamp circuit for ESD can comprise a transistor circuit or a diode circuit (Fig. 2, 201 and Paragraph 27-29; t transistor 208; diode 209).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the second charge controlled clamp circuit of Gueorguiev with a second transistor circuit, or a second diode circuit as taught by Etherton in order to achieve the predictable result of preventing ESD damage in the device (Paragraph 30).

Allowable Subject Matter
Claims 20-24 are allowed.
Claims 2, 5, 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826